Exhibit 10.6

 

PROMISSORY NOTE

 

Principal Loan Date Maturity Loan No. Call / Coll Account Officer Initials
$112,925.00 04-24-2020 04-24-2022 10 1 12176000 DR   References in the boxes
above are for Lenders use only and do not limit the applicability of this
document to any particular loan or item. Any item above containing”***” has been
omitted due to text length limitations.

 

Borrower:

Black Ridge Oil & Gas Inc

110 North 5th Street, Suite 410

Minneapolis, MN 55403

Lender:     

Kensington Bank

Cokato

101 3rd Street SE, PO Box 220

Cokato, MN 55321

 

 

Principal Amount: $112,925.00 Date of Note: April 24, 2020

 

PROMISE TO PAY. Black Ridge Oil & Gas Inc ("Borrower") promises to pay to
Kensington Bank ("Lender"), or order, in lawful money of the United States of
Arnerica, the principal amount of One Hundred Twelve Thousand Nine Hundred
Twenty-five & 00/100 Dollars ($112,925.00), together with interest on the unpaid
principal balance from April 24, 2020, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using an interest rate of 1.000% per annum based
on a year of 360 days, until paid in full. The interest rate may change under
the terms and conditions of the INTEREST AFTER DEFAULT" section.

 

PAYMENT. Borrower will pay this loan in one principal payment of $112,925.00
plus interest on April 24, 2022. This payment due on April 24, 2022, will be for
all principal and all accrued interest not yet paid. In addition, Borrower will
pay regular monthly payments of all accrued unpaid, interest due as of each
payment date, beginning November 24, 2020, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; and then to any unpaid collection costs. Borrower
will pay Lender at Lender's address shown above or at such other place as Lender
may designate in writing.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If. Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered tot
Kensington Bank, Cokato, 101 3rd Street SE, PO Box 220, Cokato, MN 55321.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 5.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

 

 

 

 



   

 

 

Loan No: 10

PROMISSORY NOTE

(Continued)

Page 2

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:


Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained, in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced, by this Note.

 

Change in Ownership. Any change in ownership of twenty-five percent- (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then borrower will pay that amount.

 

 

 

 



   

 

 

Loan No: 10

PROMISSORY NOTE

(Continued)

Page 3

 

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. if not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Minnesota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Minnesota.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Wright County, State of Minnesota.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $30.00 if Borrower
makes a payment on Borrower's loan and, the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with tender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

 

COLLATERAL. This loan is unsecured.

 

PURPOSE. SBA Paycheck Protection Program loan.

 

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA Regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal Immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may, not claim or assert against SBA any
locator state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

PPP LOAN FORGIVENESS DETAILS. Under the PPP (Payroll Protection Program) , a
borrower will be eligible for loan forgiveness up to the full principal amount
and any accrued interest. The forgiveness amount is equal to the amount spent by
the borrower during an 8-week period after the origination date of the loan on
payroll costs, interest payments (but not principal) on any mortgage incurred
prior to February 15, 2020, payment of rent on any lease in force prior to
February 15, 2020, and payment on any utility for which service began before
February 15, 2520. The amounts forgiven may not exceed the principal amount of
the loan. The maximum amount of loan forgiveness for non-payroll expenses is 25%
of the loan amount.

 

Eligible payroll costs include compensation up to $100,000 in prorated wages per
employee. Aggregate payroll cost must not exceed payroll costs incurred during
the equivalent 8-week period in the previous year, proportionate to the number
of employees.

 

The amount of loan forgiveness may be reduced if there is a reduction in the
number of employees or a. reduction more than 25 percent in wages paid to
employees To encourage employers to rehire any employees who have already been
laid off due to the, COVID-19 crisis, borrowers that re-hire workers previously
laid off will not be penalized for having a reduced payroll at the beginning of
the period. The PPP also allows forgiveness for additional wages paid to tipped
workers.

 

 

 

 



   

 

 

Loan No: 10

PROMISSORY NOTE

(Continued)

Page 4

 

Borrowers will verify through documentation to the lender their payments during
the period, and lenders that receive the required documentation will not be
subject to an enforcement action or penalties by the Administrator relating to
loan forgiveness for eligible uses.

 

A lender may request that the SBA purchase the expected forgiveness amount of a
PPP loan or pool of PPP loans at the end of week seven of the covered period.
The lender must submit a report requesting advance purchase with the expected
forgiveness amount to the SBA. The report shall include the Paycheck Protection
Program Application Form and information:about how the forgiveness amount was
determined. The SBA will purchase the expected forgiveness amount of the PPP
loan(s) within 15 days of the date on which the SBA receives a complete report
that demonstrates that the expected forgiveness amount is indeed reasonable.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender:and its successors and assigns.

 

CERTIFICATION AND ACKNOWLEDGEMENT. By signing the promissory note, the borrower
certifies that:

 

The Applicant was in operation on February 15, 2020 and had employees for whom
it paid salaries and payroll taxes or paid independent contractors, as reported
on Form(s) 1099-MISC.

 

Current economic uncertainty makes this loan request necessary to support the
ongoing operations of the Applicant.

 

The funds will be used to retain workers and maintain payroll or make mortgage
interest payments, lease payments, and utility payments, as specified under the
Paycheck Protection Program Rule; I understand that if the funds are knowingly
used for unauthorized purposes, the federal government may hold me legally
liable, such as for charges of fraud.

 

The. Applicant will provide to the Lender documentation verifying the number of
full-time equivalent employees on the Applicant's payroll as well as the dollar
amounts of payroll costs, covered mortgage interest payments, covered rent
payments, and covered utilities for the eight-week period following this loan.

 

I understand that loan forgiveness will be provided for the sum of documented
payroll costs, covered mortgage interest payments, covered rent payments, and
covered utilities, and not more than 25% of the forgiven amount may be for
non-payroll costs.

 

During the period beginning on February 15, 2020 and ending on December 31,
2020, the Applicant has not and will not receive another loan under the Paycheck
Protection Program.

 

I further certify that the information provided in this application and the
information provided in all supporting documents and forms is true and accurate
in all material respects.. I understand that knowingly making a false statement
to obtain a guaranteed loan from SBA is punishable under the law, including
under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
fine of up to $250,000; under 15 USC 545 by imprisonment of not more than two
years and/or a fine of not more than $5,000; and, if submitted to a federally
insured institution, under 18 USC 1014 by imprisonment of not more than thirty
years and/or a fine of not more than $1,000,000.

 

 

 

 



   

 

 

Loan No: 10

PROMISSORY NOTE

(Continued)

Page 5

 

 

I acknowledge that the lender will confirm the eligible loan amount using
required documents submitted. I understand, acknowledge and agree that the
Lender can share any tax information that I have provided with SBA's authorized
representatives, including authorized representatives of the SBA Office of
Inspector General, for the purpose of compliance with SBA loan Program
Requirements and all. SBA reviews.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. In addition, Lender
shall have all the rights and remedies provided in the related documents or
available at law, in equity, or otherwise. Except as may be prohibited by
applicable law, all of Lender's rights and remedies shall be cumulative and
maybe exercised singularly or concurrently. Election by Lender to pursue any
remedy shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Borrower shall not
affect Lender's right to declare a default and to exercise its rights and
remedies. Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for payment, and
notice of dishonor. Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral, or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Note are joint and several.

 

SECTION DISCLOSURE. To the extent not preempted by federal law, this loan is
made under Minnesota Statutes, Section 47.59.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 


BORROWER:

 

 

BLACK RIDGE OIL & GAS INC

 

By: /s/ Kenneth T
DeCubellis                                                                     

       Kenneth T DeCubellis, President/CEO of Black Ridge Oil & Gas Inc

 

 

 

 

 

 

 



   

 